*345OPINION of the Court. . by
Judge Owsley.
1This is an appeal from a judgment of the court below, rendered in favor of Bourne, in an action of detinue brought by her in that court to recover of Defour a negro boy, named Jerry.
It is assigned for error that the Court erred iri refusing to give the instructions asked for by Defour.
In whatever point of view the evidence in this cause, be. considered, we have np doubt the court properly re fused to give the instructions.
If a parol sale, unaccompanied with á delivery of possession, is proven to have been made to Bourne, then as by that sale she not only became entitled to the negro, but to his immediate possession, the court clearly -.done, right in refusing to instruct the jury that no right passed to Bourne. . ,
.. And if the evidence proved the slave Was delivered to Boprne under a contract to hold him until she should be paid the sum of fifty pounds, and if that sum was not pcpven to be paid, the court unquestionably done right in refusing to instruct the jury tp find for Defour,,;pypn; j-f. ,they shoffid be of opinion from the evidence that Bourne had continued possessed of the negro for so ]ong\,a tim[e as the reasonable hire of the negro would exceed the *346fifty pound Si For as the evidence in no manner COtt-« duced to prove the hire of the negro by the agreement óf Bourne was to go in satisfaction of the fifty pounds, whatever relief might be obtained in equity, it is perfectly clear that at Taw her right to the possession of the negro cannot be affected thereby ; and consequently for that cause the jury should not have been instructed to find against her.
With respect to the other point upon which the instructions were asked, it need only be remarked, that as it was a mere abstract proposition, not at all pertinent to the cases the Court properly withheld their instructions.
Upon the whole, we are of opinion that the Verdict accords perfectly with the evidence in the cause, and that the court decided correctly in withholding the instructions from the jury, and rendering judgment in favor of the appellee. The judgment must be affirmed, with costs and damages upon the damages.